Case 19-11026-BFK          Doc 38     Filed 09/18/19 Entered 09/18/19 08:19:26               Desc Main
                                      Document     Page 1 of 2


                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

In re:                                           *
                                                 *       CASE NO. 19-11026-BFK
CHANTHAVY RATTANA                                *
                                                 *
         Debtor                                  *       CHAPTER 13

                                      NOTICE OF HEARING

        Debtor Chanthavy Rattana, by and through his undersigned counsel, Jeremy Huang, has
filed an Objection to Proof of Claim 6-1 of Wells Fargo Bank, N.A. and is seeking an Order
partially disallowing the claim.

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this Bankruptcy case. (If you do not have an attorney, you
may which to consult one.)

        If you do not wish the Court to grant the relief sought in the Motion, or if you want the
Court to consider your views on the Motion, then on or before 5 business days before the hearing
date, you or your attorney must:

         File with the Court a written response with supporting memorandum as required by Local
         Bankruptcy Rule 9013-1(H). Unless a written response and supporting memorandum are
         filed and served within five (5) business days before the scheduled hearing date, the Court
         may deem any opposition waived, treat the motion as conceded, and issue an order granting
         the requested relief without further notice or hearing. If you mail your response to the court
         for filing, you must mail it early enough so the court will receive it on or before the deadline
         stated above.
         You must also mail a copy to the persons listed below:

Thomas Gorman, Esquire
CHAPTER 13 TRUSTEE
300 N. Washington St., Suite 400
Alexandria, Virginia 22314

 UNITED STATES TRUSTEE
115 South Union Street, Suite 210
Alexandria, Virginia 22314

        If a timely response is filed, a hearing will be held on October 3, 2019 at 1:30 p.m. The
hearing will take place at the U.S. Bankruptcy Court, located at 200 South Washington Street,
2nd Floor, Courtroom I, Alexandria, VA 22314. If no timely response has been filed opposing
the relief requested, the Court may grant the relief without holding a hearing.
Case 19-11026-BFK        Doc 38    Filed 09/18/19 Entered 09/18/19 08:19:26            Desc Main
                                   Document     Page 2 of 2



         If you or your attorney do not take steps, the Court may decide that you do not oppose the
relief sought in the motion and may enter an order granting that relief.

Dated this 18th day of September 2019

/s/ Jeremy C. Huang
Jeremy C. Huang, VSB 76861
10615 Judicial Dr., Suite 102
Fairfax, VA 22030
703-755-0214 / 571-285-0065
jhuang@lawfirmvirginia.com
